J-S59021-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 BRUCE R. MARCONI                        :
                                         :
                    Appellant            :   No. 2937 EDA 2017

                Appeal from the PCRA Order August 14, 2017
  In the Court of Common Pleas of Philadelphia County Criminal Division at
                     No(s): CP-51-CR-0007549-2011


BEFORE: GANTMAN, P.J., LAZARUS, J., and OTT, J.

JUDGMENT ORDER BY LAZARUS, J.:                   FILED OCTOBER 10, 2018

      Bruce R. Marconi appeals from the order, entered in the Court of

Common Pleas of Philadelphia County, dismissing as untimely his petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-9546

We affirm.

      On April 23, 2012, following a non-jury trial, Marconi was convicted of

aggravated assault, possession of an instrument of crime, simple assault and

reckless endangerment of another person. On December 11, 2012, the court

sentenced Marconi to an aggregate term of imprisonment of 4 to 10 years,

followed by 10 years of reporting probation. No post-sentence motions or

direct appeal were filed.

      On May 29, 2015, Marconi filed a pro se PCRA petition. Counsel was

appointed and an amended petition was filed. The PCRA court filed a

Pa.R.Crim.P. 907 notice of intent to dismiss, informing Marconi his petition
J-S59021-18



was untimely. Marconi did not respond to this notice and, on August 14, 2017,

the PCRA court dismissed his petition as untimely.1 This appeal followed.

       On appeal, Marconi acknowledges his petition was patently untimely,

but argues that the PCRA court erred in dismissing his petition because his

sentence is illegal. This claim is meritless.

       “If the petition is determined to be untimely, and no exception has been

pled and proven, the petition must be dismissed without a hearing because

Pennsylvania courts are without jurisdiction to consider the merits of the

petition.”    Commonwealth v. Jackson, 30 A.3d 516, 518 (Pa. Super.

2011), quoting Commonwealth v. Perrin, 947 A.2d 1284, 1285 (Pa. Super.

2008). With respect to legality of sentence claims, our courts have held that

“[a]lthough legality of sentence is always subject to review within the PCRA,

claims must still first satisfy the PCRA’s time limits or one of the exceptions

thereto.” Commonwealth v. Fahy, 737 A.2d 214, 223 (Pa. 1999), citing

Commonwealth v. Chester, 733 A.2d 1242 (Pa. 1999).

       Marconi has failed to allege any exception to the one-year time

requirement of the PCRA, see 42 Pa. C.S.A. § 9545(b)(1)(i)-(iii), and

therefore the PCRA court was without jurisdiction to consider the merits of his

petition. Fahy, supra. This one-year time bar is mandatory, meaning courts
____________________________________________


1  Section 9545 of the PCRA requires all petition “including a second or
subsequent petition, shall be filed within one year of the date the judgment
becomes final.” 42 Pa.C.S.A. § 9545. Marconi was sentenced on December
11, 2012. He did not seek direct review, so his judgment of sentence became
final on or about January 11, 2013. Marconi had one year, until January 11,
2014, to file a timely petition.

                                           -2-
J-S59021-18



have “no authority to extend filing periods except as the statute permits.” Id.

at 222.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/10/18




                                     -3-